Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on August 01, 2022, the supplemental amendments filed on August 05, 2022, and the response/arguments filed on July 11, 2022 have been received.
Claims 1-16, 18-19 and 21-23 are pending in this application, claims 1-13 are withdrawn from further consideration, and claims 14-16, 18, 19 and 21-23 are being examined on their merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
The objection to claims 14 and 16-18, is withdrawn due to the amendments to the claims including cancelation of claim 17,  filed on 08/01/2022. 

Claim 17 is canceled, and Applicant’s arguments (p. 5 part (A) filed on 7/1/2022) with respect to the rejection of claims 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (Deposit of the Biological Material), i.e., public availability of the claimed strains, are considered and are persuasive therefore the rejection is withdrawn.

The previous rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to the claim18 and cancellation of claim 17 filed on 08/01/2022. However, due to the amendments to claim 16 filed on 08/05/2022 claim 16 remains rejected (see 112 rejection below for details).

Applicant arguments with respect to the provisional rejection of claims 14-16 and 18-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending U.S. Application No. 17/416,692 in view of Bergey’s Manual of Systematic Bacteriology Volume 3: The Firmicutes, is persuasive and therefore the rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16 the Markush group “comprises a strain LMG P-31 124 or LMG P-31 154” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent No. 11,406,671 B2, published on July 5, 2018 as US 2018/0185420 A1) in view of Lebeer et al. (US 2022/0143104 A1, effectively filed on Dec. 21, 2018).

Regarding claim 14, Liu et al. teach a pharmaceutical composition, wherein the pharmaceutical composition comprises: a live, purified population of bacteria that comprises a plurality of different strains of Dolosigranulum pigrum  and a pharmaceutically acceptable excipient, wherein the live, purified population of bacteria (a pharmaceutical composition comprising therapeutically effective amount of probiotics including at least one Dolosigranulum species and a pharmaceutically acceptable carrier, and Dolosigranulum species Dolosigranulum pigrum) (See for example, column 2 lines 20-47, also claims 8 and 18), lyophilized population of bacteria (the pharmaceutical composition is in the form of a lyophylates … spray) (column 8 lines 10-15 and 16-23), purified population of bacteria (Dolosigranulum species obtained from the oral, nasal cavity of … humans) (See column 6 lines 61-64), live population of bacteria (probiotic Dolosigranulum species … affect colonization of pathogenic microorganisms, and therapeutically effective amount means amount/number of colony forming units of probiotic contained in the pharmaceutical composition administered is of sufficient quantity to achieve the intended purpose … reduce, prevent or eliminate colonization of pathogenic microorganism) (column 5 lines 22-36, and column 8 lines 43-50).
Regarding claims 15 and 19, Liu et al. teach the pharmaceutical composition is in a nasal spray bottle (the pharmaceutical composition is for intranasal administration … in the form of sprays, aerosols, etc.) (column 8 lines 10-23).

Liu et al. do not teach bacteria is present in a total amount of at least 103 cfu (claim 14), Dolosigranulum pigrum deposited under accession numbers LMG P-31124 and LMG P-31154 (claims 16 and 18), a total amount of up to 1015 cfu (claim 21), a total amount of 10 3 to 1012 cfu (claim 22), and up to 10 strains (claim 23).
Claim 23 Interpretation:
For examination purposes and giving the claim its broadest reasonable interpretation in light of the specification (See paragraph [0025]), the claimed range “up to 10 strains” in claim 23 is being interpreted as from 2 to 10 strains of Dolosigranulum pigrum.


Although, Liu et al. do not explicitly teach the total amount/CFU of bacteria of 103 CFU, but as explained above, Liu et al. teach probiotic Dolosigranulum species … affect colonization of pathogenic microorganisms, and therapeutically effective amount means amount/number of colony forming units of probiotic contained in the pharmaceutical composition administered is of sufficient quantity to achieve the intended purpose … reduce, prevent or eliminate colonization of pathogenic microorganism (column 5 lines 22-36, and column 8 lines 43-50).
In addition, regarding a total amount of at least 103 cfu (claim 14), a total amount of up to 1015 cfu (claim 21), a total amount of 10 3 to 1012 cfu (claim 22), Lebeer et al. teach 108 CFU/ml of Dolosigranulum pigrum in inhibition assays (see for example, p. 3 right-hand column paragraph [0025]- Continued).
Moreover, regarding claims 16, 18 and 23, Lebeer et al. teach two isolated and deposited Dolosigranulum pigrum strains, the probiotic Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154, are useful for treatment of respiratory tract conditions and oronasopharyngeal cavity such as acute and chronic (rhino)sinusitis, acute and chronic otitis media, allergicrhinitis, allergic sinusitis, etc. (see for example, p. 3 paragraphs [0028] and [0030], and p. 10 paragraph [0072], p. 1 paragraph [0001] and [0007], and p. 16 claim 7), and the strains have antimicrobial effects against S. aureus (see for example, p. 11 paragraph [0078]).

Therefore, a person of ordinary skill in the art before the effective fling date of the invention, would have been motivated to modify the pharmaceutical composition taughyby Liu et al. by including two different strains (in the claimed range of from 2 to 10 different strains) of Dolosigranulum pigrum deposited under accession numbers LMG P-31124 and LMG P-31154 taught by the prior with a reasonable expectation of success in providing the claimed pharmaceutical composition which comprises live, purified population of bacteria that comprises two different (in the claimed range of from 2 to 10 different strains) Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154 and a pharmaceutically acceptable excipient, wherein the live, purified population of bacteria is a lyophilized population and is present in the claimed in a spray bottle. Because Liu et al. teach a pharmaceutical composition, wherein the pharmaceutical composition comprises: a live, purified population of bacteria that comprises a plurality of different strains of Dolosigranulum pigrum and a pharmaceutically acceptable excipient, wherein the live, purified population of bacteria is a lyophilized population of bacteria, the pharmaceutical composition is in a nasal spray bottle. Because Lebeer et al. teach two isolated and deposited probiotic Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154, useful for treatment of respiratory tract conditions and oronasopharyngeal cavity such as acute and chronic (rhino)sinusitis, acute and chronic otitis media, allergicrhinitis, allergic sinusitis, and 
The total amount/CFU of bacteria of at least 103 cfu, …, in the claimed composition would have been optimized by the person of ordinary skill in the art before the effective filing date of the invention by routine optimization because Liu et al. teach the probiotic Dolosigranulum species … affect colonization of pathogenic microorganisms, and therapeutically effective amount means amount/number of colony forming units (CFUs) of probiotic contained in the pharmaceutical composition administered is of sufficient quantity to achieve the intended purpose … reduce, prevent or eliminate colonization of pathogenic microorganism, and because Lebeer et al. teach 108 CFU/ml of Dolosigranulum pigrum was used in inhibition assays.


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651